Citation Nr: 0533827	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-03 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to PTSD.

3.  Entitlement to service connection for a headache 
disability, claimed as secondary to PTSD.

4.  Entitlement to coronary artery disease (CAD), claimed as 
secondary to PTSD.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The RO denied entitlement to service connection 
for PTSD, as well as for hypertension, headaches and CAD, all 
claimed as secondary to PTSD.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in July 
2005.  A transcript of his testimony has been associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for PTSD, as well as for 
hypertension, headaches and CAD, all claimed as secondary to 
PTSD.  

To establish service connection for PTSD, there must be: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005); see Cohen v. Brown, 10 Vet. App. 
128 (1997).

Even if the record includes a diagnosis of PTSD, in order for 
a veteran to be entitled to service connection for PTSD, the 
claimed stressor or stressors must also be corroborated, and 
there must be competent evidence linking the stressors to 
service.

With regard to the validity of an alleged stressor, the 
evidence necessary to establish whether the claimed 
stressor(s) actually occurred varies depending on whether the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. § 
1154(b) (West 2002). When a veteran is found to have engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d)(f) (2005).

In this case, the record contains a report from the 
Charleston Vet Center noting a diagnosis of PTSD, but the 
diagnosis is not based on any verified stressor.  

Nevertheless, it is unclear whether the veteran's active 
service included serving in combat with the enemy in the 
Republic of Vietnam during the Vietnam Era.  

At the veteran's personal hearing in July 2005, the veteran 
testified that his duties in Vietnam included participation 
in at least 5 helicopter recovery missions during which he 
would fly into combat areas to retrieve Chinook helicopters 
that had been hit.  The veteran also testified that, at 
times, Huey gun ships were called in to circle the area for 
protection.  The veteran recalled that he was stationed in 
Phu Loi area of DaNang, from approximately March 1969 to 
March 1970.  It was indicated at the veteran's personal 
hearing that the veteran served in the 2nd Battalion, 41st 
Infantry, 2nd Armor Division of the 4th Army.  

In light of the veteran's testimony, the fact that he was 
attached to an infantry division, the possibility of combat 
exposure, and the current diagnosis of PTSD, the Board finds 
that additional development is necessary in this case, to 
determine if the veteran engaged in combat with the enemy; 
and, if not, whether the veteran's claimed stressors can be 
corroborated.  

Finally, as the issues of service connection for 
hypertension, headaches, and CAD, all claimed as secondary to 
PTSD, are inextricably intertwined with the issue of service 
connection for PTSD, they must be deferred pending the 
outcome of the development on remand.  

Accordingly, this case is REMANDED for the following actions:

1. The veteran should be contacted and 
asked to provide specific information 
about the claimed stressor events in 
service, including a date range of no 
more than three months.  

2.  The veteran's statements should be 
referred to the United States Armed 
Services Center for Unit Records Research 
(CURR), or other appropriate facility in 
order to attempt to verify the claimed 
events.  The RO should provide CURR with 
copies of any personnel records obtained 
showing service dates, duties and units 
of assignment; and the transcript of 
hearing testimony or pertinent 
information therefrom should be included 
in this inquiry.  CURR should be asked to 
provide any available information that 
might corroborate the veteran's asserted 
in-service stressors.

3.  If the veteran is unable to provide 
the requested information, the RO should 
obtain the veteran's service personnel 
records and request copies of unit logs 
from National Archives for the 2nd 
Battalion, 41st Infantry, 2nd Armor 
Division of the 4th Army for period from 
March 1969 to March 1970.  These should 
be associated with the record.

4.  If additional information is obtained 
pursuant to the above paragraphs #1-3, 
the veteran should be afforded a VA 
psychiatric examination in order to 
determine the presence and, if present, 
the etiology of PTSD.  All indicated 
tests should be conducted.  The examiner 
should be provided with the veteran's 
claims folder for review of pertinent 
documents therein in connection with the 
examination.  The examination report 
should reflect that such a review of the 
claims folder was conducted.  Based on a 
review of the claims folder, a history 
obtained from the veteran, and current 
examination, the examiner should provide 
an opinion as to the medical probability 
(likely, unlikely, or at least as likely 
as not) that any current PTSD is related 
to the veteran's military service, to 
include whether PTSD unrelated to 
military service is aggravated or 
chronically worsened by PTSD related to 
military service (and if the latter, the 
extent thereof).  A complete rationale 
for all opinions should be provided.

5.  If PTSD is diagnosed in the above VA 
examination, the veteran should be 
afforded additional VA examinations to 
determine the current nature and likely 
etiology of the claimed hypertension, 
headaches and CAD.  The examination 
report(s) should reflect that such a 
review of the claims folder was 
conducted.  Based on a review of the 
claims folder, a history obtained from 
the veteran, and current examination, the 
examiner(s) should provide an opinion as 
to the medical probability (likely, 
unlikely, or at least as likely as not) 
that any current hypertension, headaches, 
and/or CAD, if any, is related to the 
veteran's PTSD, if any, to include 
whether they are aggravated or 
chronically worsened by PTSD related to 
military service (and if the latter, the 
extent thereof).  A complete rationale 
for all opinions should be provided.

6.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran and her representative should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


